Citation Nr: 1449965	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  10-30 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to November 1972, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts that confirmed and continued a 30 percent disability rating for service-connected PTSD.

In August 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

When this matter was before the Board in September 2013, the Board granted a higher rating of 70 percent for PTSD, effective April 30, 2009.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in July 2014 granted the parties' joint motion for remand (JMR), vacating the Board's September 2013 decision and remanding the case for compliance with the terms of the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the July 2014 JMR, the parties determined that the Board failed to adequately discuss whether a 100 percent rating was warranted, and requested that the Board address whether April 30, 2009, is the appropriate effective date for the grant of the increased rating.  

At his August 2011 hearing, the Veteran reported that he was currently being treated at the Brockton VA Medical Center; however the most recent VA treatment record associated with the claims file is dated January 2010.  At his hearing he also testified that his PTSD had worsened since the most recent examination, which was conducted in May 2009.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his PTSD.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Thus, the Board must remand this matter for compliance with the Court's July 2014 order granting the parties' JMR.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the JMR or explain why the terms will not be fulfilled.).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records relevant to mental health dated after January 2010.

2.  Notify the Veteran that he may submit lay statements himself and from other individuals that have first-hand knowledge and/or were contemporaneously informed of 1) the nature, extent, onset, and severity of his psychiatric symptoms, and/or 2) the effect of his service-connected disabilities on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After completing the above, schedule the Veteran for an appropriate VA examination to determine the severity of his PTSD.  The examiner should review the claims file and note such review in the report.  All psychiatric symptoms should be noted.  

The examiner should opine as to the impact of his PTSD, standing alone, on his ability to work.  The examiner should also opine on the combined effects of all service-connected disabilities (PTSD, dermatitis, malaria, residuals of cyst) on his ability to work.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted in full, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

